UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 25, 2013 THE RADIANT CREATIONS GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 333-136663 45-2753483 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1320 South Killian Drive Lake Park, Florida (Address of principal executive offices) (Zip Code) (561) 420-0830 Registrant’s telephone number, including area code: NOVA MINING CORPORATION (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On July 16, 2013,the Companychangedits name officially to The Radiant Creations Group, Inc. by filing a Certificate of Amendment to its Articles of Incorporation, pursuant to Nevada Revised Statutes 78.385 and 78.390 with the office of the Secretary of State for the State of Nevada. SECTION 7 - REGULATION FD Item 7.01 Regulation FD Disclosure. On July 24, 2013 the Companyreceived confirmation from FINRA thateffective at the opening of business on Friday, July 26, 2013, we will be trading as The Radiant Creations Group, Inc.under the symbol OTCBB: RCGP. 2 SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits Exhibit Index Exhibit No.: Description: Amended Articles of Incorporation as filed Press Release announcing change of name and trading symbol SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: July 25, 2013 NOVA MINING CORPORATION By: /s/ Gary R. Smith Gary R. Smith Chairman and hief Executive Officer 4
